Citation Nr: 1636294	
Decision Date: 09/16/16    Archive Date: 09/27/16

DOCKET NO.  13-21 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen the claim seeking service connection for bilateral hearing loss.  

2.  Whether new and material evidence has been received sufficient to reopen the claim seeking service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran and his spouse




ATTORNEY FOR THE BOARD

S. Keyvan, Counsel


INTRODUCTION

The Veteran had active service from December 1965 to November 1967.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the January 2013 rating decision which confirmed and continued the previous denial of service connection for bilateral hearing loss and tinnitus.  

The Veteran appeared and provided testimony before the undersigned Veterans Law Judge in June 2016.  A transcript of the hearing has been associated with the claims file.  


FINDINGS OF FACT

1.  An unappealed May 2010 rating decision denied service connection for left ear hearing loss and tinnitus on the basis that the record did not reflect any evidence of this disability during the Veteran's military service, nor did it show that this disability began during or was caused by the Veteran's military service.  

2.  An unappealed May 2010 rating decision denied service connection for right ear hearing loss on the basis that the evidence did not show that this condition, which existed prior to his military service, was permanently aggravated beyond natural progression during his military service.  

3.  Additional evidence received since the May 2010 decision is new to the record, relates to an unestablished fact necessary to substantiate the merits of the claims seeking service connection for bilateral hearing loss and tinnitus, and raises a reasonable possibility of substantiating the claims of service connection for bilateral hearing loss and tinnitus.  

4.  The Veteran's right ear hearing loss existed prior to his period of active service and was aggravated by such service.  

5.  The Veteran's left ear hearing loss disability had its onset during his active service.  

6.  The Veteran's tinnitus is related to noise exposure incurred during his military service.


CONCLUSIONS OF LAW

1.  The May 2010 rating decision which denied service connection for bilateral hearing loss and tinnitus is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.302, 20.1103 (2015).  

2.  The evidence received subsequent to the May 2010 rating decision is new and material, and the previously denied claims for service connection for bilateral hearing loss and tinnitus are reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).  

3.  The criteria for service connection for a left ear hearing loss disability have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2015).

4.  The criteria for service connection for a right ear hearing loss disability have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2015).

5.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Claims to Reopen

The Veteran contends that his hearing loss disability and tinnitus were incurred in service as a result of his exposure to acoustic trauma while serving in Vietnam.  By way of the May 2010 rating decision, the RO denied the claims seeking service connection for hearing loss and tinnitus.  The Veteran was notified of this decision and of his appellate rights; however, he did not submit a notice of disagreement with this decision.  Thus, the May 2010 decision became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

In general, rating decisions that are not timely appealed to the Board become final.  See 38 U.S.C.A. § 38 U.S.C.A. § 7105(d)(3).  In October 2012, the Veteran sought to reopen his claims.  Despite the finality of a prior adverse decision, a claim will be reopened and the former disposition reviewed if new and material evidence is furnished with respect to the claim that has been disallowed.  38 U.S.C.A. §5108; 38 C.F.R. § 3.156(a).  

In order to reopen a claim that has been denied by a final decision, new and material evidence must be received.  38 U.S.C.A. § 5108.  New and material evidence means evidence not previously submitted to agency decision makers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis.

As noted above, in the May 2010 rating decision, the AOJ denied service connection for left ear hearing loss and tinnitus on the basis that the evidence did not reflect that either of these disabilities began during or were causally or etiologically related to the Veteran's military service.  The AOJ also denied service connection for right ear hearing loss because the evidence did not show that this condition, which existed prior to his military service, was permanently aggravated beyond natural progression during his military service.  Evidence received since the May 2010 rating decision includes the June 2016 hearing transcript.  

During his hearing, the Veteran testified that he was trained as a chemical, biological and radiological warfare specialist and was sent to Vietnam during his second year of service.  According to the Veteran, while serving in Vietnam, he was associated with an infantry outfit and he also served as the battalion commander's bodyguard, and thus travelled alongside the commander flying nearly 200 missions with him.  The Veteran also recalled being exposed to noises and sounds produced by 0.50 caliber machine guns, M16 rifles, flamethrowers, and grenade launchers.  According to the Veteran, he first noticed a ringing sound in his ears and symptoms of hearing loss in service after his exposure to the firing and/or detonation of these weapons.  The Veteran testified that from that point forward, "certain tones and stuff did [not] register with [his] hearing."  See Hearing Transcript, pp. 4-7.  

The Board finds the Veteran's hearing testimony to be new and material evidence within the provisions of 38 C.F.R. § 3.156.  Indeed, the Veteran has asserted that he first noticed symptoms of hearing loss and tinnitus in service, and he has experienced ongoing ringing sounds and hearing problems since his period of service.  The Veteran's hearing testimony regarding the onset of his hearing loss and tinnitus just after in-service noise exposure, as well his assertions of continuing problems and ongoing symptoms were not of record at the time of the May 2010 rating action.  Moreover, in making these assertions, it appears that the Veteran has also essentially implied that any pre-existing hearing loss in his right ear that he had grown accustomed to, had worsened as a result of his exposure to extreme noises and sounds in service, and thus became more noticeable to him.  

The Veteran is competent and credible with respect to these assertions.  His lay assertions and hearing testimony relate to an unestablished fact necessary to substantiate the claims.  Thus, the Board finds that new and material evidence has been presented to reopen his previously denied claims seeking service connection for hearing loss in the right and left ear as well as service connection for tinnitus.  

II.  Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).  "To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015).  

Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled in service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111.  

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 .

A.  Right and Left Ear Hearing Loss 

In the present appeal, the Veteran contends that he developed right and left ear hearing loss just after his exposure to acoustic trauma while serving in the military.  Specifically, the Veteran contends that he was exposed to extreme noises and sounds produced by explosions and gunfire while serving as an infantryman in service.  In considering the evidence of record, the Board concludes that the Veteran is entitled to service connection for hearing loss in the right and left ear.  

With regard to the first element required for service connection, results from a December 2012 audiological examination establish that the Veteran has a current bilateral hearing loss disability that satisfies the criteria under 38 C.F.R. § 3.385 (2015).  As such, the current disability element is met.

Turning to the second element required for service connection, the Board does not question that the Veteran was exposed to acoustic trauma while serving on active duty.  In the present appeal, the Veteran's DD form 214 indicates that he had eleven months of foreign service in the Republic of Vietnam (RVN), that his military occupational specialty (MOS) was that of Armor Crewman, and that he received a Combat Infantryman Badge (CIB).  In the case of any veteran who engaged in combat with the enemy in active service, the VA shall accept as sufficient proof of service connection of any disease or injury alleged to have been incurred in or aggravated by such service, satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service, and, to that end, shall resolve every reasonable doubt in favor of the Veteran.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  Here, based on the Veteran's MOS, his military duty assignment as well as his receipt of the CIB, the Board concedes that the Veteran was exposed to acoustic trauma in service.  Thus, the question in the current appeal is one of nexus.  

Turning to the available service treatment records, the clinical evaluation of the Veteran's ears and drums was shown to be normal at the May 1965 enlistment examination, and on the authorized audiological evaluation, pure tone thresholds, in decibels, were:  




HERTZ



500
1000
2000
3000
4000
RIGHT
5(20)
0(10)
0(10)
10(20)
5(10)
LEFT
5(20)
5(15)
10(20)
0(10)
5(10)

(The Board observes that service department audiometric readings prior to October 31, 1967, must be converted from American Standards Association (ASA) units to International Standard Organization (ISO) units.  As these evaluations were conducted prior to October 1967, the Board has converted the ASA units (first threshold listed at each frequency) to ISO units (second threshold listed at each frequency) as shown below.).

The Veteran underwent another induction examination in November 1965.  At this evaluation, the clinical evaluation of his ears and drums was shown to be normal, and on the authorized audiological evaluation, pure tone thresholds, in decibels, were: 




HERTZ



500
1000
2000
3000
4000
RIGHT
15(30)
15(25)
15(25)
XXXX
40(45)
LEFT
15(30)
15(25)
15(25)
XXXX
25(30)

While the November 1965 entrance examination demonstrated some degree of hearing loss in the left ear under Hensley, since the degree of hearing loss did not rise to the level acknowledged by VA in 38 C.F.R. § 3.385, the Board finds that the Veteran did not have a preexisting hearing loss disability in the left ear.  See McKinney v. McDonald, 28 Vet. App. 15, 23 (2016) (holding that a "defect" for the purposes of the presumption of soundness does not encompass a level of hearing impairment that is not considered a "disability" under 38 C.F.R. § 3.385).  However, the audiological findings do reveal a hearing loss disability for VA purposes in the right ear.  As such, the Veteran was shown to have a pre-existing hearing loss disability in the right ear at the time of his enlistment in service.  

During his June 2016 hearing, the Veteran testified that he trained as a chemical, biological and radiological warfare specialist; that he often handled, or worked within close proximity to, a number of weapons in service; and that he had exposure to extreme noises and sounds produced by flamethrowers, and the firing of 0.50 caliber machine guns, M16 rifles, and grenade launchers while serving in Vietnam.  According to the Veteran, his hearing loss first had its onset in service, and he first noticed signs of hearing problems during his period of service in Vietnam, and specifically after his exposure to this noise.  

The Board has considered the December 2012 audiologist's opinion that the Veteran's current hearing loss is not due to his in-service noise exposure.  In reaching this opinion, the examiner noted that the Veteran served in chemical, biological and radiation equipment repair, that he only fired weapons during basic training, and while he was around a lot of combat noise, he did not fire any personal weapons.  The examiner noted that the Veteran's job required that he be wherever the commander was at all times, and while combat explosions are loud, being with the commander would keep him away from the majority of the noise.  The examiner further noted that the separation examination did not contain any audiometric data, and given that these audiometric thresholds were not available, it is less likely that hearing loss started or was exacerbated by military noise.  The examiner also observed that the Veteran's post military employment was in the field of construction.  

During his hearing, the Veteran explained that although he worked in the construction field post-service, his occupation was that of drywall finisher, and, as such, he did not have exposure to extreme noises and sounds when performing his occupational duties.  He continued to express that he first noticed hearing problems following his noise exposure in service.  The Board must take a sympathetic reading of the Veteran's statements.  See Ingram v. Nicholson, 21 Vet. App. 232, 256-57 (2007).  Taking such a reading, the Board finds that the statement is to properly be understood as the Veteran experiencing the beginning of hearing loss symptoms in the left ear contemporaneous to the in-service noise exposure, with symptoms present since that time.  The Board also finds that the Veteran has essentially implied that any pre-existing hearing loss in his right ear was worsened as a result of his exposure to extreme noises and sounds in service.  

The Veteran has described a history of exposure to loud sounds in service and has stated that he has experienced a decline in his hearing acuity since his period of service.  As previously discussed above, the Veteran is competent to report his experiences and symptoms in service.  The Board also finds the Veteran's statements with respect to his symptomatology to be credible.

In light of the Veteran's acknowledged noise exposure in service, as well as his credible account of first noticing hearing loss symptoms following such exposure, the Board finds the evidence for and against his claim to be at least in relative equipoise.  In this regard, the Board concludes that the Veteran's assertions are as probative as the VA audiologist's opinion.  Resolving reasonable doubt in favor of the Veteran, the Board finds that the Veteran's left ear hearing loss is the result of in-service noise exposure, and that his right ear hearing loss is the result of in-service aggravation of pre-existing hearing loss.  Accordingly, service connection for bilateral hearing loss must be granted.  See 38 U.S.C.A. §5107(b); Gilbert, 1 Vet. App. At 53-56.  

B.  Tinnitus

The Board's analysis regarding tinnitus is similar.  In considering the evidence of record under the laws and regulations concerning service connection, the Board concludes that the Veteran is entitled to service connection for tinnitus.  During his June 2016 hearing, the Veteran testified that he began experiencing a ringing sound in his ears in service, and has continued to experience these symptoms since his separation from service.  See Hearing Transcript, pp. 5-6, 9.  The Board finds that the Veteran's statements are credible.  Further, the Board notes that tinnitus is subjective, and the kind of condition to which lay testimony is competent.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) (finding Veteran competent to testify to symptomatology capable of lay observation).  Thus, the Board finds that the Veteran is competent to relate a history of having experienced tinnitus.  

During the December 2012 VA examination, the Veteran reported recurrent tinnitus, and testified that he experiences a ringing sound in his ears a few days a week for a few minutes at a time.  Based on the audiological evaluation and the Veteran's reported statements, the examiner determined that his tinnitus is less likely than not caused by or a result of his military noise exposure.  In reaching this assessment, the examiner found "no specific event linked to onset, current thresholds that are age appropriate, and general noise, but no weapons firing in service. . . ."

The Veteran's contention that he experiences tinnitus constitutes competent and credible evidence upon which the Board may rely in making its decision.  (As previously noted, the Veteran has contended that he has experienced a ringing sound in his ears since service.)  Furthermore, despite the fact that the evidence of record is absent any treatment for, or diagnosis of tinnitus until many years after service, the Veteran has attested to the fact that he began experiencing a ringing sound in his ears during service and is competent and credible in this regard.  The Board finds that the evidence unfavorable to the claim is in equipoise with the evidence unfavorable to the claim.  As it must, the Board resolves reasonable doubt in favor of the Veteran and finds that service connection must be granted for tinnitus.  

Any failure on VA's part as to statutory and regulatory duties to provide notice of what evidence is needed to substantiate a claim for service connection and assist the claimant in obtaining such evidence is harmless error given that the Board is granting the benefits sought.  

(CONTINUED ON NEXT PAGE)


ORDER

New and material evidence having been received, the claim of entitlement to service connection for bilateral hearing loss is reopened.  

New and material evidence having been received, the claim of entitlement to service connection for tinnitus is reopened.  

Service connection for bilateral hearing loss is granted.  

Service connection for tinnitus is granted.  



____________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


